Citation Nr: 0805895	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for upper and lower back 
strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an additional witness


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973 and from June 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

In November 2007 the veteran provided testimony before the 
undersigned Veterans Law Judge traveling to the RO.  A 
transcript of the hearing (transcript) is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that, while the record shows the veteran has 
been afforded good VA examinations in connection with his 
claim for a higher evaluation for his service-connected upper 
and lower back strain (most recently in June 2006, with July 
2006 follow up opinion) as well as having been provided 
notice of the applicable Diagnostic Codes governing the 
rating of back disabilities, VA adjudication of the current 
appeal must be delayed because the claimant, in the course of 
his November 2007 hearing, notified VA for the first time 
that he has been receiving on going treatment for his back 
problems at a VA medical facility located in Dallas, Texas.  
These records have yet to be associated with the claim's 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are deemed to have constructive notice of VA 
treatment records).  Therefore, a remand to request these 
records is required.  38 U.S.C.A. § 5103A(b) (West 2002).  
The Board parenthetically observes that medical records from 
the Bonham, Texas facility are of record, dated most recently 
in February 2007.  


The veteran also testified that he was in the process of 
changing private primary care physicians.  He noted that he 
was changing from Dr. Arzola (treatment records from this 
medical provider are of record) to Dr. Ahmed (treatment 
records from this medical provider are not of record).  See 
page four of transcript.  An attempt to obtain these records 
from Dr. Ahmed should therefore be undertaken.  

Also in the course of the November 2007 hearing, the record 
was held open for 60 days so that VA could seek to obtain 
cited private medical records from Kaiser Permanente.  The 
veteran supplied VA with a VA Form 21-4142 at that time.  
This form authorized VA to obtain records, dated from 2000 to 
2003, from a Kaiser Permanente medical facility in Dallas, 
Texas.  It does not appear that an attempt to obtain these 
records has been undertaken.  Hence, there appear to be 
pertinent private medical records from more than one source 
that have yet to be associated with the claims file.  As 
these private medical records may contain information 
critical to the matter at hand, 38 C.F.R. § 3.159(c) (2007) 
mandates that VA assist in obtaining such records.

Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  


Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  Provide the veteran and his 
representative with notice consistent 
with Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008).

2.  The RO/AMC should obtain from the 
Dallas, Texas VA medical facility all of 
the veteran's treatment records.  Records 
dated from February 2007 to the present 
from the Bonham, Texas medical facility 
should also be obtained.  If the records 
from either or both of these facilities 
are not available or if the search for 
any of the records yields negative 
results, that fact should clearly be 
documented in the claim's file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum should be prepared and added 
to the claim's folder.

3.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to care 
provided by the Kaiser Permanente medical 
facility located in Dallas, Texas, and 
from Dr. Ahmed.  If these records cannot 
be obtained, the attempt to obtain them 
should be documented for the record, and 
the veteran informed in writing.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with a VA examination, then such 
development must be undertaken by VA.

5.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the May 2007 SSOC and 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

